Requestor: Willis H. Stephens, Jr., Town Attorney Town of Southeast P.O. Box 21 Doansburgh Road Brewster, New York 10509
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the town justice is considered to be an officer of the town. You have raised this question in relation to coverage of town justices under your local code of ethics. While as a matter of policy we do not construe local enactments, which is more appropriately left to local officers familiar with local conditions and legislative intent, we will respond to the general question you have raised.
While town courts are included in the unified court system (NY Const, ArtVI, § 1[a]), the town justice is an officer of the town. Section20(1)(a) and (b) of the Town Law lists the officers of a town and includes the town justice. A town justice's compensation is included in the town budget and he is generally considered to be a local officer (Town Law, §§ 27, 31, 69).
We conclude that the town justice is an officer of the town.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.